


--------------------------------------------------------------------------------





 


 
Exhibit 10.2
 


 
CATERPILLAR FINANCIAL ASSET TRUST 2007-A
 
Class A-1 5.67225% Asset Backed Notes
 
Class A-2a 5.40% Asset Backed Notes
 
Class A-2b Floating Rate Asset Backed Notes
 
Class A-3a 5.34% Asset Backed Notes
 
Class A-3b Floating Rate Asset Backed Notes
 
Class B 6.18% Asset Backed Notes
 
 
ADMINISTRATION AGREEMENT
 
Dated as of September 1, 2007
 
 


 


 
CATERPILLAR FINANCIAL SERVICES CORPORATION
 
Administrator
 


 


 




--------------------------------------------------------------------------------



ADMINISTRATION AGREEMENT, dated as of September 1, 2007 (as amended, modified or
supplemented from time to time, this "Agreement"), among CATERPILLAR FINANCIAL
ASSET TRUST 2007-A, a Delaware statutory trust (the "Issuing Entity"),
CATERPILLAR FINANCIAL SERVICES CORPORATION, a Delaware corporation ("CFSC"), as
administrator (the "Administrator"), CATERPILLAR FINANCIAL FUNDING CORPORATION,
a Nevada corporation, as depositor (the "Depositor"), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity but
solely as trustee (the "Indenture Trustee").
 
 
W I T N E S S E T H :
 
WHEREAS the Issuing Entity is issuing the Class A-1 5.67225% Asset Backed Notes
(the "Class A-1 Notes"), the Class A-2a 5.40% Asset Backed Notes (the "Class
A-2a Notes"), the Class A-2b Floating Rate Asset Backed Notes (the "Class A-2b
Notes" and, together with the Class A-2a Notes, the "Class A-2 Notes"), the
Class A-3a 5.34% Asset Backed Notes (the "Class A-3a Notes"), the Class A-3b
Floating Rate Asset Backed Notes (the "Class A-3b Notes" and, together with the
Class A-3a Notes, the "Class A-3 Notes") and the Class B 6.18% Asset Backed
Notes (the "Class B Notes"; together with the Class A-1 Notes, Class A-2 Notes
and the Class A-3 Notes, the "Notes") pursuant to the Indenture, dated as of
September 1, 2007 (as amended, modified or supplemented from time to time, the
"Indenture"), between the Issuing Entity and the Indenture Trustee.
 
WHEREAS the Issuing Entity has entered into certain agreements in connection
with the issuance of the Notes and of certain beneficial ownership interests in
the Issuing Entity, including (i) a Sale and Servicing Agreement, dated as of
September 1, 2007 (as amended, modified or supplemented from time to time, the
"Sale and Servicing Agreement") (capitalized terms used herein and not defined
herein shall have the meanings assigned such terms in the Sale and Servicing
Agreement, or if not defined therein, in the Indenture) among the Issuing
Entity, CFSC, as servicer, and the Depositor, (ii) a Depository Agreement dated
September 26, 2007 (the "Depository Agreement"), among the Issuing Entity and
The Depository Trust Company, (iii) the Indenture and (iv) the Interest Rate
Swap Agreement. The Sale and Servicing Agreement, the Depository Agreement, the
Indenture and the Interest Rate Swap Agreement are hereinafter referred to
collectively as the "Related Agreements";
 
WHEREAS pursuant to the Related Agreements, the Issuing Entity and the Owner
Trustee are required to perform certain duties in connection with (a) the Notes
and the collateral therefor granted to the Indenture Trustee pursuant to the
Indenture (the "Collateral"), (b) the requirements of the Interest Rate Swap
Agreement and (c) the beneficial ownership interests in the Issuing Entity (the
holders of such interests being referred to herein as the "Owners");
 
WHEREAS the Issuing Entity desires to have the Administrator provide certain
administrative services to the Issuing Entity and the Owner Trustee;
 
WHEREAS the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuing Entity and the
Owner Trustee on the terms set forth herein;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
 
1.  Duties of Administrator.  
 
(a)  Duties with Respect to the Related Agreements.  (i) The Administrator
agrees to cause the Issuing Entity to perform all the duties of the Issuing
Entity and the Owner Trustee under the Depository Agreement.  In addition, the
Administrator shall consult with the Owner Trustee regarding the duties of the
Issuing Entity and the Owner Trustee under the Related Agreements. The
Administrator shall monitor the performance of the Issuing Entity and shall
advise the Owner Trustee when action is necessary to comply with the Issuing
Entity's or the Owner Trustee's duties under the Related Agreements. The
Administrator shall prepare for execution by the Issuing Entity or the Owner
Trustee or shall cause the preparation by other appropriate persons of all
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuing Entity or the Owner Trustee to prepare, file or
deliver pursuant to any Related Agreement. The Administrator, subject to
Section 1(c), shall cause the Issuing Entity to take all appropriate action that
it is the duty of the Issuing Entity or the Owner Trustee to take pursuant to
the Indenture including, without limitation, the following duties or actions
under the Indenture (references are to sections of the Indenture):
 
(A)  the preparation of or obtaining of the documents and instruments required
for authentication of the Notes, if any, and delivery of the same to the
Indenture Trustee (Section 2.02);
 
(B)  causing the Note Register to be kept and giving the Indenture Trustee
notice of any appointment of a new Note Registrar and the location, or change in
location, of the Note Register (Section 2.04);
 
(C)  the notification of Noteholders of the final principal payment on their
Notes (Section 2.07(b));
 
(D)  the fixing or causing to be fixed of any specified record date and the
notification of the Indenture Trustee and Noteholders with respect to special
payment dates, if any (Section 2.07(c));
 
(E)  the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of collateral (Section
2.09);
 
(F)  causing newly appointed Paying Agents, if any, to deliver to the Indenture
Trustee the instrument specified in the Indenture regarding funds held in trust
(Section 3.03);
 
(G)  the direction to Paying Agents, if any, to pay to the Indenture Trustee all
sums held in trust by such Paying Agents (Section 3.03);
 
(H)  the obtaining and preservation of the Issuing Entity's qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the
Notes, the Collateral and each other instrument and agreement included in the
Trust Estate (Section 3.04);
 
 
2

--------------------------------------------------------------------------------

 
 
(I)  the preparation of all supplements, amendments, financing statements,
continuation statements, if any, instruments of further assurance and other
instruments, in accordance with Section 3.05 of the Indenture, necessary to
protect the Trust Estate (Section 3.05);
 
(J)  the obtaining of the Opinion of Counsel on the Closing Date and the
obtaining of annual Opinions of Counsel, in accordance with Section 3.06 of the
Indenture, as to the Trust Estate, and the obtaining of the annual Officer's
Certificate and certain other statements, in accordance with Section 3.09 of the
Indenture, as to compliance with the Indenture (Sections 3.06 and 3.09);
 
(K)  the identification to the Indenture Trustee in an Officer's Certificate of
a Person with whom the Issuing Entity has contracted to perform its duties under
the Indenture (Section 3.07(b));
 
(L)  the notification of the Indenture Trustee and the Rating Agencies of a
Servicer Default pursuant to the Sale and Servicing Agreement and, if such
Servicer Default arises from the failure of the Servicer to perform any of its
duties under the Sale and Servicing Agreement, the taking of all reasonable
steps available to remedy such failure (Section 3.07(d));
 
(M)  the preparation and obtaining of documents and instruments required for the
release of the Issuing Entity from its obligation under the Indenture
(Section 3.11(b));
 
(N)  the delivery of notice to the Indenture Trustee and the Rating Agencies of
each Event of Default and each default by the Servicer or Depositor under the
Sale and Servicing Agreement (Section 3.19);
 
(O)  the preparation of an Officer's Certificate and the obtaining of the
Opinion of Counsel and the Independent Certificate relating to satisfaction and
discharge of the Indenture (Section 4.01);
 
(P)  the compliance with any written directive of the Indenture Trustee with
respect to the sale of the Trust Estate in a commercially reasonable manner if
an Event of Default shall have occurred and be continuing (Section 5.04);
 
(Q)  the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee (Section
6.08);
 
(R)  the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);
 
 
3

--------------------------------------------------------------------------------

 
 
(S)  (i) in the event of any early termination of any Interest Rate Swap
Agreement, the preparation of written direction and notification of such early
termination to the appropriate parties and (ii) the notification of the Swap
Counterparty of any proposed amendment or supplement to any Basic Document
(Section 6.14);
 
(T)  the furnishing of the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);
 
(U)  the preparation and filing with the Commission, any applicable state
agencies and the Indenture Trustee of documents required to be filed on a
periodic basis with, and summaries thereof as may be required by rules and
regulations prescribed by, the Commission and any applicable state agencies and
the transmission of such summaries, as necessary, to the Noteholders (Section
7.03);
 
(V)  the opening of one or more accounts, the preparation of Issuer Orders,
Officer's Certificates and Opinions of Counsel and all other actions necessary
with respect to investment and reinvestment of funds in the Trust Accounts
(Sections 8.02 and 8.03);
 
(W)  the preparation of an Issuer Request and Officer's Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Trust Estate (Sections 8.04 and 8.05);
 
(X)  the preparation of Issuer Orders and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders and the Swap Counterparty of notices with respect to such
supplemental indentures (Sections 9.01, 9.02 and 9.03);
 
(Y)  the preparation of new Notes conforming to any supplemental indenture
(Section 9.06);
 
(Z)  the notification of Noteholders of redemption of the Notes (Section 10.02);
 
(AA)  the preparation of all Officer's Certificates, Opinions of Counsel and
Independent Certificates with respect to any requests by the Issuing Entity to
the Indenture Trustee to take any action under the Indenture (Section 11.01(a));
 
(BB)  the preparation and delivery of Officer's Certificates and the obtaining
of Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.01(b));
 
(CC)  the notification of the Rating Agencies, upon the failure of the Indenture
Trustee to give such notification, of the information required pursuant to
Section 11.04 of the Indenture (Section 11.04);
 
 
4

--------------------------------------------------------------------------------

 
 
(DD)  the preparation and delivery to Noteholders and the Indenture Trustee of
any agreements with respect to alternate payment and notice provisions (Section
11.06);
 
(EE)  the recording of the Indenture, if applicable (Section 11.15); and
 
(FF)  causing the Servicer to comply with Sections 4.09, 4.10, 4.11, 4.12,4.13
and 5.07 of the Sale and Servicing Agreement.
 
(ii)  The Administrator will:
 
(A)  pay the Indenture Trustee from time to time reasonable compensation for all
services rendered by the Indenture Trustee under the Indenture (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);
 
(B)  except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of the Indenture (including the reasonable compensation, expenses and
disbursements of its agents and either in-house counsel or outside counsel, but
not both), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith;
 
(C)  indemnify the Indenture Trustee and its agents for, and hold them harmless
against, any losses, liability or expense incurred without negligence or bad
faith on their part, arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Indenture, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties under the Indenture; and
 
(D)  indemnify the Owner Trustee and its agents for, and to hold them harmless
against, any losses, liability or expense incurred without negligence or bad
faith on their part, arising out of or in connection with the acceptance or
administration of the transactions contemplated by the Trust Agreement,
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties under the Trust Agreement.
 
(b)  Additional Duties.  (i)  In addition to the duties of the Administrator set
forth above, but subject to Sections 1(c) and 5, the Administrator shall cause
the Issuing Entity to perform such calculations and to prepare for execution by
the Issuing Entity or the Owner Trustee, or to cause the preparation by other
appropriate persons of, all documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuing Entity or the
Owner Trustee to prepare, file or deliver pursuant to the Related Agreements,
and at the request of the Owner Trustee shall cause the Issuing Entity to take
all appropriate action that it is the duty of the Issuing Entity or the Owner
Trustee to take pursuant to the Related Agreements.  Subject to Sections 1(c)
and 5 of this Agreement, and in accordance with the directions of the Owner
Trustee, the Administrator shall provide such other services with respect to the
Issuing Entity as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrator.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)  Notwithstanding anything in this Agreement or the Related Agreements to
the contrary, the Administrator shall promptly notify the Owner Trustee in the
event that any withholding tax is imposed on the Issuing Entity's payments (or
allocations of income) to the "Owner" as contemplated in Section 5.02(c) of the
Trust Agreement. Any such notice shall specify the amount of any withholding tax
required to be withheld by the Owner Trustee pursuant to such provision.
 
(iii)  The Administrator may satisfy its obligations with respect to clause (ii)
above and Section 5.05 of the Trust Agreement by retaining, at the expense of
the Administrator, a firm of independent public accountants (the "Accountants")
acceptable to the Owner Trustee which shall perform the obligations of the
Administrator thereunder.  If the Administrator so elects, in connection with
paragraph (ii) above, the Accountants will provide prior to October 25, 2007 a
letter in form and substance satisfactory to the Owner Trustee as to whether any
tax withholding is then required and, if required, the procedures to be followed
with respect thereto to comply with the requirements of the Code.
 
(iv)  The Administrator shall perform the duties of the Administrator specified
in Section 10.02 of the Trust Agreement required to be performed in connection
with the resignation or removal of the Owner Trustee, and any other duties
expressly required to be performed by the Administrator under the Trust
Agreement.
 
(v)  In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions with or otherwise
deal with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuing Entity and shall be, in the Administrator's opinion, no less
favorable to the Issuing Entity than would be available from unaffiliated
parties.
 
(vi)  The Administrator shall cause the Issuing Entity to execute all documents,
reports, filings, instruments, and certificates as it shall be the duty of the
Issuing Entity or the Owner Trustee to prepare, file or deliver pursuant to the
Basic Documents.  In furtherance thereof, the Owner Trustee shall, on behalf of
itself and of the Issuing Entity, execute and deliver to the Administrator, and
to each successor Administrator appointed pursuant to the terms hereof, one or
more powers of attorney substantially in the form of Exhibit A hereto,
appointing the Administrator the attorney-in-fact of the Owner Trustee and the
Issuing Entity for the purpose of executing on behalf of the Owner Trustee and
the Issuing Entity all such documents, reports, filings, instruments, and
certificates.
 
(c)  Non-Ministerial Matters.  (i)  With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless within a reasonable time before the taking of
such action, the Administrator shall have notified the Owner Trustee of the
proposed action and the Owner Trustee shall not have withheld consent or
provided an alternative direction. For the purpose of the preceding sentence,
"non-ministerial matters" shall include, without limitation:
 
 
6

--------------------------------------------------------------------------------

 
 
(A)  the amendment of or any supplement to the Indenture, any other Basic
Document, any other Related Agreement, or any other document or agreement to
which the Issuing Entity or the Owner Trustee is a party;
 
(B)  the initiation or compromise of any claim or lawsuit to which the Issuing
Entity is a party;
 
(C)  the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators, or the consent to the assignment by the Note
Registrar, Paying Agent or Indenture Trustee of its obligations under the
Indenture;
 
(D)  the removal of the Indenture Trustee;
 
(E)  the allocation, deposit, withdrawal or payment of funds under any Basic
Document or Related Agreement, including the timing or amount of any of the
foregoing;
 
(F)  the prepayment in full of any Note;
 
(G)  the waiver of any default under any document, agreement, or instrument;
 
(H)  the release of any part of the Collateral;
 
(I)  the entering into of any agreement by the Issuing Entity or the Owner
Trustee;
 
(J)  any matter described in Article IV of the Trust Agreement;
 
(K)  any matter that is reserved to the discretion of the Issuing Entity or the
Owner Trustee under any Basic Document or Related Agreement or that could have a
material impact on the financial condition of the Issuing Entity or the
Certificateholder;
 
(L)  the incurring of any obligation or liability by the Issuing Entity or the
Owner Trustee;
 
(M)  the disposition of any assets of the Issuing Entity, except as expressly
authorized by the Trust Agreement or the Indenture;
 
(N)  any filings required by the Delaware Statutory Trust Act;
 
(O)  the provision of copies of any amendment or supplement to the Interest Rate
Swap Agreement to the Rating Agencies; and
 
(P)  the notification to the Swap Counterparty of any proposed amendment or
supplement to any of the Basic Documents.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)  Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (A) pay any obligation
of the Issuing Entity or the Owner Trustee, (B) execute or authenticate any note
or certificate, (C) make any payments to the Noteholders, the Certificateholder,
the Swap Counterparty or any other Person under any Related Agreement or any
Basic Document, (D) sell the Trust Estate pursuant to Section 5.04 of the
Indenture or (E) take any other action that the Issuing Entity directs the
Administrator not to take on its behalf or take, or cause or instruct the
Issuing Entity or the Owner Trustee to take, any action that the Issuing Entity
or the Owner Trustee is prohibited from taking under any Basic Document.
 
2.  Records.  The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuing Entity, the Owner
Trustee, the Indenture Trustee and the Depositor at any time during normal
business hours.
 
3.  Compensation.  As compensation for the performance of the Administrator's
obligations under this Agreement, the Administrator shall be entitled to $500
per month which shall be payable in accordance with Section 5.05 of the Sale and
Servicing Agreement.  The Depositor shall also reimburse the Administrator for
any of its liabilities and expenses related to its performance hereunder or
under any Related Agreement (including without limitation those expenses set
forth in Section 1(a)(ii) of this Agreement).
 
4.  Additional Information To Be Furnished to Issuing Entity.  The Administrator
shall furnish to the Issuing Entity from time to time such additional
information regarding the Collateral as the Issuing Entity shall reasonably
request.
 
5.  Independence of Administrator.  For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuing Entity or the Owner Trustee with respect to the
manner in which it accomplishes the performance of its obligations hereunder.
Unless expressly authorized by the Issuing Entity, the Administrator shall have
no authority to act for or represent the Issuing Entity or the Owner Trustee in
any way and shall not otherwise be deemed an agent of the Issuing Entity or the
Owner Trustee.
 
6.  No Joint Venture.  Nothing contained in this Agreement shall (i) constitute
the Administrator and either of the Issuing Entity or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.
 
7.  Other Activities of Administrator.  Nothing herein shall prevent the
Administrator or its affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuing Entity, the Owner Trustee or the
Indenture Trustee.
 
 
 
8

--------------------------------------------------------------------------------

 
 
8.  Term of Agreement; Resignation and Removal of Administrator.  (a)  This
Agreement shall continue in force until the dissolution of the Issuing Entity,
upon which event this Agreement shall automatically terminate.
 
(b)  Subject to Section 8(e) and (f), the Administrator may resign its duties
hereunder by providing the Issuing Entity with at least 60 days prior written
notice.
 
(c)  Subject to Section 8(e) and (f), the Issuing Entity may remove the
Administrator without cause by providing the Administrator with at least 60 days
prior written notice.
 
(d)  Subject to Section 8(e) and (f), at the sole option of the Issuing Entity,
the Administrator may be removed immediately upon written notice of termination
from the Issuing Entity to the Administrator if any of the following events
shall occur:
 
(i)  the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten days (or, if such default cannot be cured in such time, shall
not give within 10 days such assurance of cure as shall be reasonably
satisfactory to the Issuing Entity);
 
(ii)  a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within 60 days,
in respect of the Administrator in any involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Administrator or any substantial part of its property
or order the winding-up or liquidation of its affairs; or
 
(iii)  the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.
 
The Administrator agrees that if any of the events specified in clause (ii) or
(iii) of this Section shall occur, it shall give written notice thereof to the
Issuing Entity and the Indenture Trustee within seven days after the happening
of such event.
 
(e)  No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuing Entity and (ii) such successor Administrator shall have agreed in
writing to be bound by the terms of this Agreement in the same manner as the
Administrator is bound hereunder.
 
(f)  The appointment of any successor Administrator shall be effective only
after satisfaction of the Rating Agency Condition with respect to the proposed
appointment.
 
 
 
9

--------------------------------------------------------------------------------

 
 
9.  Action upon Termination, Resignation or Removal.  Promptly upon the
effective date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) or (c),
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 8(a) deliver to the Issuing Entity all property and
documents of or relating to the Collateral then in the custody of the
Administrator. In the event of the resignation or removal of the Administrator
pursuant to Section 8(b) or (c), respectively, the Administrator shall cooperate
with the Issuing Entity and take all reasonable steps requested to assist the
Issuing Entity in making an orderly transfer of the duties of the Administrator.
 
10.  Notices.  Any notice, report or other communication given hereunder shall
be in writing and addressed as follows:
 
(a)  if to the Issuing Entity, to
 
Caterpillar Financial Asset Trust 2007-A
The Bank of New York (Delaware)
100 White Clay Center, Route 273
Newark, Delaware 19711
Attention:  Corporate Trust Administration
 
(b)  if to the Owner Trustee, to
 
The Bank of New York (Delaware)
100 White Clay Center, Route 273
Newark, Delaware 19711
Attention:  Corporate Trust Administration
 
(c)  if to the Administrator, to
 
Caterpillar Financial Services Corporation
2120 West End Avenue
Nashville, TN  37203-0001
 
(d)  if to the Indenture Trustee, to
 
U.S. Bank National Association
209 S. LaSalle Street, Suite 300
Chicago, IL 60604
 
(e)  if to the Depositor, to
 
Caterpillar Financial Funding Corporation
4040 S. Eastern Avenue
Suite 344
Las Vegas, Nevada  89119
 
 
10

--------------------------------------------------------------------------------

 
 
or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
upon receipt.
 
11.  Amendments.  This Agreement may be amended, with prior written notice to
the Rating Agencies, from time to time by a written amendment duly executed and
delivered by the Issuing Entity, the Administrator and the Indenture Trustee,
with the written consent of the Owner Trustee, without the consent of the Swap
Counterparty, the Noteholders and the Certificateholder, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Swap Counterparty, the Noteholders or the Certificateholder; provided, however,
that such amendment will not, in the Opinion of Counsel, materially and
adversely affect the interest of the Swap Counterparty, any Noteholder or the
Certificateholder or the federal tax characterization of the Notes; provided,
further, that such amendment shall not materially and adversely affect the
rights and obligations of the Swap Counterparty or the Issuing Entity under the
Interest Rate Swap Agreement unless the Swap Counterparty shall have consented
in writing to such amendment (and such consent shall be deemed to have been
given if the Swap Counterparty does not object in writing within ten (10)
Business Days after receipt of a written request for such consent).  This
Agreement may also be amended, with prior written notice to the Rating Agencies,
by the Issuing Entity, the Administrator and the Indenture Trustee with the
written consent of the Owner Trustee and the holders of Notes evidencing a
majority in the Outstanding Amount of the Notes and the holder of the
Certificate for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of Noteholders or the Certificateholder; provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that are required to be made for the benefit of the
Noteholders or the Certificateholder or (ii) reduce the aforesaid percentage of
the holders of Notes and the holder of the Certificate which are required to
consent to any such amendment, without the consent of the holders of all the
outstanding Notes and the Certificate. Notwithstanding the foregoing, this
Agreement may not be amended without the consent of the Depositor, which consent
shall not be unreasonably withheld.
 
12.  Successors and Assigns.  This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuing Entity and the Owner Trustee and subject to the satisfaction of the
Rating Agency Condition in respect thereof.  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder.  Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuing Entity or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator, provided that such successor organization executes
and delivers to the Issuing Entity, the Owner Trustee and the Indenture Trustee
an agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder.  Subject to the foregoing, this Agreement
shall bind any successors or assigns of the parties hereto.
 
13.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
 
 
11

--------------------------------------------------------------------------------

 
 
14.  Headings.  The section headings hereof have been inserted for convenience
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
 
15.  Counterparts.  This Agreement may be executed in counterparts, each of
which when so executed shall together constitute but one and the same agreement.
 
16.  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
17.  Not Applicable to the Administrator in Other Capacities.  Nothing in this
Agreement shall affect any obligation the Administrator may have in any other
capacity.
 
18.  Limitation of Liability of Owner Trustee and Indenture Trustee.
 
(a)  Notwithstanding anything contained herein to the contrary, this instrument
has been signed by The Bank of New York (Delaware) not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuing Entity and
in no event shall The Bank of New York (Delaware) in its individual capacity or
any beneficial owner of the Issuing Entity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuing Entity hereunder, as to all of which recourse shall be had solely to the
assets of the Issuing Entity.  For all purposes of this Agreement, in the
performance of any duties or obligations of the Issuing Entity hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles VI, VII and VIII of the Trust Agreement.
 
(b)  Notwithstanding anything contained herein to the contrary, this Agreement
has been signed by U.S. Bank National Association not in its individual capacity
but solely as Indenture Trustee and in no event shall U.S. Bank National
Association have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuing Entity hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuing Entity.
 
(c)  All of the rights of the Swap Counterparty in, to and under this Agreement,
if any, shall terminate upon the termination of the Interest Rate Swap Agreement
in accordance with the terms thereof and the payment in full of all amounts
owing to the Swap Counterparty under such Interest Rate Swap Agreement.
 
19.  Third-Party Beneficiary.  The Owner Trustee is a third-party beneficiary to
this Agreement and is entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto.
 
 
12

--------------------------------------------------------------------------------

 
20.  Successor Servicer and Administrator.  A successor Servicer appointed
pursuant to Section 8.02 of the Sale and Servicing Agreement shall, upon
compliance with the last sentence of the first paragraph of Section 8.02 of the
Sale and Servicing Agreement, become the successor Administrator hereunder;
provided, however, that if the Indenture Trustee shall become such successor
Administrator, the Indenture Trustee shall not be required to perform any
obligations or duties or conduct any activities as successor Administrator that
would be prohibited by law and not within the banking and trust powers of the
Indenture Trustee.  In such event, the Indenture Trustee shall appoint a
sub-administrator to perform such obligations and duties.
 
21.  Nonpetition Covenants.  
 
(a)  Notwithstanding any prior termination of this Agreement, the Depositor, the
Administrator, the Owner Trustee and the Indenture Trustee shall not, prior to
the date which is one year and one day after the payment of the Notes in full,
acquiesce, petition or otherwise invoke or cause the Issuing Entity to invoke
the process of any court or government authority for the purpose of commencing
or sustaining a case against the Issuing Entity under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuing Entity or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Issuing Entity.
 
(b)  Notwithstanding any prior termination of this Agreement, the Issuing
Entity, the Administrator, the Owner Trustee and the Indenture Trustee shall
not, prior to the date which is one year and one day after the payment of the
Notes in full, acquiesce, petition or otherwise invoke or cause the Depositor to
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against the Depositor under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Depositor or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of the Depositor.
 
[Signature Page Follows]

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
 
 
 
CATERPILLAR FINANCIAL ASSET TRUST 2007-A

 
 
 

 
THE BANK OF NEW YORK (DELAWARE),
not in its individual capacity but soley as Owner Trustee
         
 
By:
/s/Kristine K. Gullo       Name:  Kristine K. Gullo        Title:  Vice
President           

 

 
U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee
         
 
By:
/s/Melissa A. Rosal        Name:  Melissa A. Rosal        Title:  Vice
President           

 

 
CATERPILLAR FINANCIAL SERVICES CORPORATION,
as Administrator
         
 
By:
/s/James A. Duensing        Name:  James A. Duensing        Title: 
Executive Vice President and Chief Financial Officer           

 

 
CATERPILLAR FINANCIAL FUNDING CORPORATION,
as Depositor
         
 
By:
/s/David A. Kacynski        Name:  David A. Kacynski        Title:  Treasurer   
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

      
              
    


--------------------------------------------------------------------------------



EXHIBIT A
[Form of Power of Attorney]
 
POWER OF ATTORNEY
 
STATE OF ____________                 )
)
COUNTY OF __________                )
 
KNOW ALL MEN BY THESE PRESENTS, that ______________________, a
____________________________, not in its individual capacity but solely as owner
trustee ("Owner Trustee") for the Caterpillar Financial Asset Trust 2007-A
("Trust"), does hereby make, constitute and appoint
____________________________, as Administrator under the Administration
Agreement (as defined below), as Attorney-in-Fact to execute on behalf of the
Owner Trustee or the Issuing Entity all documents, reports, filings,
instruments, and certificates as it shall be the duty of the Owner Trustee or
the Issuing Entity to prepare, file or deliver pursuant to the Related
Agreements (as defined in the Administration Agreement), including, without
limitation, to appear for and represent the Owner Trustee and the Issuing Entity
in connection with the preparation, filing and audit of federal, state and local
tax returns pertaining to the Issuing Entity, and with full power to perform any
and all acts associated with such returns and audits that the Owner Trustee
could perform, including without limitation, the right to distribute and receive
confidential information, defend and assert positions in response to audits,
initiate and defend litigation, and to execute waivers of restriction on
assessments of deficiencies, consents to the extension of any statutory or
regulatory time limit, and settlements.  For the purpose of this Power of
Attorney, the term "Administration Agreement" means the Administration
Agreement, dated as of September 1, 2007, among the Issuing Entity, Caterpillar
Financial Services Corporation, as Administrator, Caterpillar Financial Funding
Corporation, as Depositor, and U.S. Bank National Association, as Indenture
Trustee, as amended, modified or supplemented from time to time.
 
All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.
 
EXECUTED this [___] day of September 2007.
 

  THE BANK OF NEW YORK (DELAWARE), not in its individual capacity but soley as
Owner Trustee,          
 
By:
        Name        Title           

 
 
 
 
 
 


 


--------------------------------------------------------------------------------

      
        TABLE OF CONTENTS      
      
            
      
       Page   

1.
DUTIES OF ADMINISTRATOR 
2

 
2.
RECORDS 
8

 
3.
COMPENSATION 
8

 
4.
ADDITIONAL INFORMATION TO BE FURNISHED TO ISSUING ENTITY 
8

 
5.
INDEPENDENCE OF ADMINISTRATOR 
8

 
6.
NO JOINT VENTURE 
8

 
7.
OTHER ACTIVITIES OF ADMINISTRATOR 
8

 
8.
TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR 
8

 
9.
ACTION UPON TERMINATION, RESIGNATION OR REMOVAL 
9

 
10.
NOTICES 
10

 
11.
AMENDMENTS 
11

 
12.
SUCCESSORS AND ASSIGNS 
11

 
13.
GOVERNING LAW 
11

 
14.
HEADINGS 
12

 
15.
COUNTERPARTS 
12

 
16.
SEVERABILITY 
12

 
17.
NOT APPLICABLE TO THE ADMINISTRATOR IN OTHER CAPACITIES 
12

 
18.
LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE 
12

 
19.
THIRD-PARTY BENEFICIARY 
12

 
20.
SUCCESSOR SERVICER AND ADMINISTRATOR 
13

 
21.
NONPETITION COVENANTS 
13

 
 


EXHIBIT A                           -      Form of Power of Attorney


--------------------------------------------------------------------------------


